DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires “the second family of gasses” it is unclear what the applicant means by “the second family of gasses”.
Claim 2 recites the limitation "the second family" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colannino et. al (US 2017/0051913) in view of Pizzi (US 2005/01270707 A1) in view of Palmer et. al (Palmer, P.E., and Weaver, E. R. Thermal-Conductivity Method for the Analysis of Gases. Technology Papers of the Bureau of Standards No. 249. Department of Commerce. 1924).
With respect to claim 1 Colannino discloses a method for monitoring a flame during gas combustion in a combustion chamber [reference character 104] of a heating unit operated with gaseous fuel having an evaluation unit [reference character 144], an extraction line [reference character 114], through which waste gas flows during combustion, and a sensor [reference character 146] arranged in the extraction line comprising:
monitoring the gas flowing through the extraction line;
determining if the gas flow is ambient air [Oxygen] from an environment adjoining the heating unit, a non-combusted fuel-air mixture [CO], or a waste gas [NOx level] generated during combustion [paragraph 0093],
transmitting a recorded measured value to the evaluation unit;
determining, via the evaluation unit, using the measured value, whether ambient air, the non-combusted fuel-air mixture, or waste gas is flowing through the extraction line [inherent to sensing the levels of these species].
Colannino does not disclose determining whether the flame is burning or extinguished. 
Pizzi discloses a system for determining the presence of a misfire in a combustion engine (flame failure or failure to ignite) by detecting unburnt hydrocarbons with a spectrophotometer [reference character 4].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Colannino by detecting unburnt hydrocarbons in the flue gas, as taught by Pizzi, in order to determine if the flame from one or multiple burners has failed [see paragraph 0014 of Pizzi].
	The combination of Colannino and Pizzi do not disclose that the sensor detects a thermal substance property.
Palmer discloses a method for determining the concentration of a gas in a mixture of gasses based on the difference in thermal conductivity between two gas components. The detector includes a thin platinum wire that passes through a reference chamber and a measuring chamber where each wire is heated by a constant current. When there is a change in gas concentration in the measuring chamber the resulting change in thermal conductivity will result in a change in the temperature of the platinum wire, this change in temperature results in a change in resistance which allows for the determination of the gas concentration when compared to calibration [see pp. 36-45]. Palmer discloses that the method is advantageous in that it allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Colannino and Pizzi by relying on thermal conductivity sensors to measure the concentration of gasses in the mixture, as taught by Palmer because the thermal conductivity method allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46 of Palmer].
With respect to claim 2 Colannino discloses wherein a primary fraction of the fuel is hydrogen. Note that Colannino discloses that the fuel may be methane or propane [paragraph 0034] in either gas the majority of atoms comprising the fuel are hydrogen.
With respect to claim 3 Colannino does not disclose that the sensor detects a thermal conductivity k and/or a thermal diffusivity a of the gas flowing through the extraction line.
Palmer discloses a method for determining the concentration of a gas in a mixture of gasses based on the difference in thermal conductivity between two gas components. The detector includes a thin platinum wire that passes through a reference chamber and a measuring chamber where each wire is heated by a constant current. When there is a change in gas concentration in the measuring chamber the resulting change in thermal conductivity will result in a change in the temperature of the platinum wire, this change in temperature results in a change in resistance which allows for the determination of the gas concentration when compared to calibration [see pp. 36-45]. Palmer discloses that the method is advantageous in that it allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Colannino and Pizzi by relying on thermal conductivity sensors to measure the concentration of gasses in the mixture, as taught by Palmer because the thermal conductivity method allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46 of Palmer].
With respect to claim 4 the combination of Colannino, Pizzi, and Palmer do not disclose that the heating unit has several sensors arranged in the extraction line in order to detect thermal substance properties of the gas flowing through the extraction line that respectively detect the same or different thermal substance properties. However, providing more sensors requires a simple duplication of the existing parts of the invention for the purpose of providing redundancy. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide more than one thermal conductivity sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
With respect to claim 8 Colannino discloses that the extraction line in the combustion chamber has an inlet,
arranged in a direct vicinity of the flame or a burner generating the flame such that the waste gas resulting during combustion flows directly into the extraction line through the inlet and is routed through the extraction line to the sensor [see annotate Fig. below].
                                           
    PNG
    media_image1.png
    339
    511
    media_image1.png
    Greyscale

	
With respect to claim 11 the combination of Colannino, Pizzi, and Palmer disclose that the evaluation unit compares the measured value with a predetermined threshold value [see pp. 36-45 of Palmer where the resistance of the wire in the measurement chamber is compared to the resistance of the wire in a reference chamber].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Colannino and Pizzi by relying on thermal conductivity sensors to measure the concentration of gasses in the mixture, as taught by Palmer because the thermal conductivity method allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46 of Palmer].

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colannino et. al (US 2017/0051913) in view of Pizzi (US 2005/01270707 A1) in view of Palmer et. al (Palmer, P.E., and Weaver, E. R. Thermal-Conductivity Method for the Analysis of Gases. Technology Papers of the Bureau of Standards No. 249. Department of Commerce. 1924).
With respect to claim 13 Colannino discloses a heating unit comprising:
a combustion chamber [reference character 104];
an evaluation unit [reference character 144], and an extraction line [reference character 114], it being possible for waste gas resulting during gas combustion of a gaseous fuel in the combustion chamber to flow through the extraction line;
a sensor arranged [reference character 146] in the extraction line recording a measured value,
the sensor is connected to the evaluation unit in order to transmit the measured value, and the evaluation unit uses the measured value to determine whether ambient air, a non-combusted fuel-air mixture, or waste gas is flowing through the extraction line [paragraph 0093].
Colannino does not disclose determining whether a flame in the combustion chamber is burning or extinguished.
Pizzi discloses a system for determining the presence of a misfire in a combustion engine (flame failure or failure to ignite) by detecting unburnt hydrocarbons with a spectrophotometer [reference character 4].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Colannino by detecting unburnt hydrocarbons in the flue gas, as taught by Pizzi, in order to determine if the flame from one or multiple burners has failed [see paragraph 0014 of Pizzi].
	The combination of Colannino and Pizzi do not disclose that the sensor detects a thermal substance property.
Palmer discloses a method for determining the concentration of a gas in a mixture of gasses based on the difference in thermal conductivity between two gas components. The detector includes a thin platinum wire that passes through a reference chamber and a measuring chamber where each wire is heated by a constant current. When there is a change in gas concentration in the measuring chamber the resulting change in thermal conductivity will result in a change in the temperature of the platinum wire, this change in temperature results in a change in resistance which allows for the determination of the gas concentration when compared to calibration [see pp. 36-45]. Palmer discloses that the method is advantageous in that it allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Colannino and Pizzi by relying on thermal conductivity sensors to measure the concentration of gasses in the mixture, as taught by Palmer because the thermal conductivity method allows for measurement of concentration independent of pressure and in a continuous as opposed intermittent fashion [pp. 46 of Palmer].
	With respect to claim 14 the combination of Colannino, Pizzi, and Palmer disclose that the heating unit implements the method according to claim 1 [see rejection to claim 1].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colannino et. al (US 2017/0051913) in view of Pizzi (US 2005/01270707 A1) in view of Palmer et. al (Palmer, P.E., and Weaver, E. R. Thermal-Conductivity Method for the Analysis of Gases. Technology Papers of the Bureau of Standards No. 249. Department of Commerce. 1924) and further in view of Fuji (Thermal conductivity gas analyzer ZAF – Fuji Electric Global. (2016). Retrieved December 2, 2022, from https://www.fujielectric.com/products/instruments/products/anlz_gas/ZAF.html).
With respect to claim 6 the combination of Colannino, Pizzi, and Palmer do not disclose that cooling the gas flowing through the extraction line by a cooling device, arranged along the flow path from the combustion chamber, through the extraction line, to the sensor before that sensor
	Fuji discloses that the sample gas should be cooled (see annotate Fig, below) prior to admission into the thermal conductivity gas analyzer in order to remove by condensation any water vapor in the gas stream.
	It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Colannino, Pizzi, and Palmer by cooling the gas prior to admission into the thermal conductivity sensor, as taught by Fuji, in order to remove water vapor from the gas stream for the purposes of preventing contamination of the signal by the thermal conductivity of water vapor and prevent corrosive damage to the equipment.


    PNG
    media_image2.png
    334
    748
    media_image2.png
    Greyscale


Allowable Subject Matter

Claims 5, 7, 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762